DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 38-57 are pending in the application, claims 41 and 52-57 are withdrawn from consideration.  Claims 1-27 have been cancelled.
Amendments to the claims 38, 39, 43, and 50, filed on 27 April 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 27 April 2021, regarding the 35 U.S.C. §112(b) and §112(d) rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 27 April 2021, regarding the 35 U.S.C. §102 rejections made of record, have been fully considered but are deemed unpersuasive. 
Applicants argue that the "cellular glass nodules" of D'Eustachio are not synonymous with the claimed "insulating glass spheres", since the cellular glass 
Applicants also argue that the aluminum hydrate is not a separate and distinct component from the cellular glass nodules of D'Eustachio, and therefore cannot be equivalent to the claimed "coating material".  It is further stipulated that because the aluminum hydrate is not coated on an outer surface, but is used to form the nodules it does not constitute a coating material.  The examiner respectfully disagrees.  D'Eustachio discloses that the dried pellets are coated with an aluminum hydrate and then subjected to a cellulating temperature of about 1600°F, wherein the pellets cellulate and form cellular glass nodules, and that said aluminum hydrate coating reacts with the sodium silicate to form a thin continuous skin of a glassy material ([Col. 4: li. 14-19] of D'Eustachio).  In the instant case, since the thin continuous skin of a glassy material is formed separately from that of the core, it constitutes a separate and distinct component.
Applicants go on to argue that D'Eustachio fails to describe how the continuous skin of glassy material can be used to provide for the claimed configuration where the secondary insulating material is at least partially retained by the retaining outer surfaces of the insulating glass spheres, or provides for a textured surface that defines a retaining mechanism of each insulating glass sphere.  The examiner respectfully disagrees.  In the instant case, D'Eustachio discloses that the cellular glass nodules figure 4 of D'Eustachio), and that the secondary insulating material is disposed within interstitial spaces between (figure 3), the limitations of the claims are met.  Therefore, in light of the applicants arguments, the 35 U.S.C. §102 rejections made over D'Eustachio are still valid

Applicants' arguments in the response filed 27 April 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive. 
Applicants' argue that the combination of Pogorski and Smith is improper, because the prior art of Smith clearly teaches the use of a coating material for eliminating a textured surface.  As such, the combination fails to provide proper prima facie obviousness rational as to why incorporating a coating material that eliminates a textured surface would provide for the claimed "textured surface" and "retaining mechanism" of the instant invention.  The examiner respectfully disagrees.  Smith discloses that the coating is used to remove or diminish flaws on the surface of the substrate or template, wherein the flaws include peaks, protuberances, and surface undulations which are significantly different from the overall surface texture or surface smoothness of the substrate or template ([0084] of Smith).  In the instant case, the coating of Smith merely reduces any extraneous features from the overall surface texture of the coating article; as such, a person having ordinary skill in the art would have found it obvious to combine the references.  Therefore, in light of applicants' arguments, the 35 U.S.C. §103 rejections made over Pogorski in view of Smith are still valid. 

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Drawings
The drawings were received on 27 April 2021.  These drawings are acceptable.

Double Patenting
Claims 38-40 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52 and 56-58 of copending Application No. 16/308,531 (reference application) (referred to herein as "Deka'531").  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an insulating material comprising glass spheres, a coating material applied to the outer surface of the glass spheres, and an insulating material occupying the interstitial spaces between the glass spheres.
Regarding Instant Claim 38:  Deka'531 claims an insulating core material for a refrigerating appliance, the insulating core material comprising: a plurality of insulating glass spheres, wherein a plurality of interstitial spaces are defined between at least a portion of the insulating glass spheres of the plurality of insulating glass spheres; a coating material applied at least to an outer surface of each insulating glass sphere of the plurality insulating glass spheres, wherein the coating material modifies the outer surface to define a retaining outer surface of each insulating glass sphere of the plurality claim 52 of Deka'531).
Regarding Instant Claim 39:  Deka'531 claims that the retaining outer surface is a surface coating that defines an adhesive for adhering the secondary insulating material to the plurality of insulating glass spheres (claims 52, 56, and 57 of Deka'531).
Regarding Instant Claim 40:  Deka'531 claims that the secondary insulating material includes a silica-based material (claim 52 of Deka'531).
Regarding Instant Claim 42:  Deka'531 claims that the coating material includes an organic binder (claims 52, 56, and 58 of Deka'531).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
Claims 38-40, 44, 48, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D'Eustachio et al. (US 3,510,392 A).
Regarding Claims 38 and 44:  D'Eustachio teaches a composite structural material with low thermal conductivity for use in structures ([Col. 2: li. 15-31] of D'Eustachio).  The composite structural material of D'Eustachio comprises as a primary constituent substantially spherical cellular glass nodules (which are considered equivalent to the claimed "plurality of insulating glass spheres") that are in juxtaposed random spaced relation to each other and as a secondary constituent a foamed or which is considered equivalent to the claimed "secondary insulating material") that substantially fills the interstitial spaces between the cellular glass nodules (figure 3, [Col. 1: li. 16-30], and [Col. 2: li. 59-65] of D'Eustachio).  It is also taught by D'Eustachio that the cellular glass nodules have a core of cellular glassy material with a plurality of small cohered bubbles of glass and a thin outer skin of glassy material; which is formed by admixing glass particles and cellulating agents with a liquid binder that includes sodium silicate, the pellets being coated with an aluminum hydrate and then cellulated to form said cellular glass nodules; wherein the sodium silicate and aluminum hydrate react to form a thin continuous skin of a glassy material ([Col. 4: li. 1-20] of D'Eustachio; wherein the skin of glassy material is considered equivalent to the claimed "retaining outer surface").  D'Eustachio further teaches that the plurality of cellular glass nodules have a textured surface defined within the outer surface thereof (figure 4 of D'Eustachio; said textured surface is considered to also define the claimed "retaining mechanism").
Regarding Claim 39:  D'Eustachio teaches that the retaining outer surface is a surface coating that defines an adhesive for adhering the secondary insulating material to the plurality of insulating glass spheres ([Col. 4: li. 9-20] of D'Eustachio).
Regarding Claim 40:  D'Eustachio teaches that the secondary insulating material includes a silica-based material ([Col. 9: li. 39-49] of D'Eustachio).
Regarding Claim 48:  D'Eustachio teaches that the insulating core material further comprises a binder that defines an adhesive that further bonds the secondary insulating material to the insulating glass spheres (figures 3, 4, and [Col. 4: li. 1-20] of D'Eustachio
Regarding Claim 51:  D'Eustachio teaches that the secondary insulating material includes a silica-based material ([Col. 9: li. 39-49] of D'Eustachio).

Claim Rejections - 35 USC § 103
Claims 38, 40, 42-47, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Pogorski et al. (US 6,221,456 B1) in view of Smith et al. (US 2008/0135245 A1).
Regarding Claims 38 and 44:  Pogorski discloses an insulation panel comprising  a compacted composite fill consisting of a plurality of lightweight particles and a low-conductive gas, wherein the particles have two distinct size ranges referred to as lightweight coarse granules (ref. #4; which are considered equivalent to the claimed "plurality of insulating glass spheres") and lightweight fine particles (ref. #5; which are considered equivalent to the claimed "secondary insulating material"), wherein the spaces or voids between course granules are filled with fine particles (figures 1, 1A, [Col. 4: li. 45-54], [Col. 5: li. 41-67] of Pogorski).  Pogorski also discloses that the course granules can have regular shapes (e.g. spherical) with smooth or rough surfaces, can be made from glass, and can be thin walled, porous, semi-hollow or hollow ([Col. 5: li. 34-37] and [Col. 6: li. 50-60] of Pogorski).  It is also disclosed by Pogorski that the fine particles are miniature versions of the coarse particles ([Col. 5: li. 37-38] of Pogorski).  Specifically, Pogorski provides for --an insulating core material for a refrigerating appliance, the insulating core material comprising: a plurality of insulating glass spheres, wherein a plurality of interstitial spaces are defined between at least a portion of the insulating glass spheres of the plurality of insulating glass spheres; an outer surface of the insulating glass spheres; and a secondary insulating material combined with the plurality of insulating glass spheres, wherein the secondary insulating material is at least partially retained by the outer surfaces of the plurality of insulating glass spheres to occupy the plurality of interstitial spaces-- {instant claim 38} and --an insulating core material for a refrigerating appliance, the insulating core material comprising: a plurality of insulating glass spheres, each insulating glass sphere of the plurality of insulating glass spheres defining an outer surface, wherein the outer surface of each insulating glass sphere defines a plurality of interstitial spaces; and a secondary insulating material combined with the plurality of insulating glass spheres, wherein the secondary insulating material is at least partially retained by the insulating glass spheres to occupy the plurality of interstitial spaces-- {instant claim 44}.
Pogorski fails to disclose --a coating material applied at least to the outer surface of each insulating glass sphere of the plurality of insulating glass spheres, wherein the coating material modifies the outer surface to define a retaining outer surface of each insulating glass sphere; and wherein the secondary insulating material is at least partially retained by the retaining mechanism-- {instant claim 38} or --a textured surface defined within the outer surface of each insulating glass sphere, wherein the textured surface defines a retaining mechanism of each insulating glass sphere; wherein the secondary insulating material is at least partially retained by the retaining mechanism-- {instant claim 44}.
Smith discloses proppants which can be used as fillers in insulating materials ([0002] of Smith).  Smith goes on to disclose multi-phase proppants comprising a first phase of a substrate or template (e.g. glass-like hollow spheres) and a second phase [0051] and [0058] of Smith; wherein the second phase is considered equivalent to the claimed "coating material").  Smith also discloses treatments to remove or diminish flaws (e.g. peaks, protuberances, ridges, craters, undulations, bumps, scratches, grooves, pores, pits, etc.) on the substrate or template include one or more chemical treatments, and/or one or more mechanical treatments ([0084] and [0094] of Smith); wherein the chemical treatment is in the form of exposure to a gas, liquid, or solid that dissolves or otherwise reacts with one or more parts of the surface of the substrate or template to remove or reduce flaws ([0095]-[0096] of Smith); wherein the mechanical treatment includes, but not limited to, tumbling, tumbling in the presence of abrasive material, impingement, and the like ([0097] of Smith).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the proppants of Smith as the plurality of insulating glass spheres ("lightweight coarse granules") and/or secondary insulating material ("lightweight fine particles") of Pogorski in order to have --a coating material applied at least to the outer surface of the insulating glass spheres, wherein the coating material modifies the outer surface to define a retaining outer surface of each insulating glass sphere; and wherein the secondary insulating material is at least partially retained by the retaining mechanism-- {instant claim 38} and --a textured surface defined within the outer surface of each insulating glass sphere, wherein the textured surface defines a retaining mechanism of each insulating glass sphere; wherein the secondary insulating material is at least partially retained by the retaining mechanism-- {instant claim 44}.  One of ordinary skill in the art would have been motivated to have incorporated the proppants of Smith as the plurality of insulating glass spheres "lightweight coarse granules") and/or secondary insulating material ("lightweight fine particles") of Pogorski, from the stand-point of having a filler for coatings, composites, or insulating materials whereby the hollow spheres provide advantages over the traditional solid particles, such as having suitable crush strength and/or buoyancy ([0002] and [0022] of Smith).
Regarding Claims 40 and 51:  Pogorski in view of Smith discloses that the secondary insulating material includes a silica-based material ([0060] of Smith; and [Col. 5: li. 37-38] of Pogorski).
Regarding Claim 42:  Pogorski in view of Smith discloses that the coating material includes an organic binder ([0057]-[0059], and [0074] of Smith).  (In the instant case, the binder is considered to be in a cured state
Regarding Claim 43:  Pogorski in view of Smith discloses that the coating material is a vaporized material (e.g. PVD-CVD) that adheres to the outer surface of each insulating glass sphere of the plurality of insulating glass spheres to define a non-agglomerating mixture of the plurality of insulating glass spheres ([0025], [0073], [0112], and [0121] of Smith).
Regarding Claim 45:  Pogorski in view of Smith discloses that the retaining mechanism of each insulating glass sphere includes a plurality of etched recesses defined within the outer surface of the insulating glass sphere ([0084] and [0094] of Smith).
Regarding Claim 46:  Pogorski in view of Smith discloses that the insulating glass spheres are hollow glass spheres having an outer wall and an interior sphere cavity ([Col. 6: li. 50-60] of Pogorski; [0051] of Smith
Regarding Claim 47:  Pogorski in view of Smith discloses that the textured surface is an etched surface generated by an etching solution, wherein the etching solution includes an acid solution ([0084] and [0094]-[0095] of Smith).
Regarding Claim 49:  Pogorski in view of Smith discloses the claimed insulating core material wherein the etching solution can include a number of acids (e.g. potassium hydroxide, phosphoric acid, sodium hydroxide, nitric acid, hydrofluoric acid, and the like) ([0095] of Smith), but does not explicitly recite that --the acid solution includes hydrochloric acid--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used hydrochloric acid in the acid solution, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since hydrochloric acid is a well-known acid, much as those mentioned above by Smith, it would have been obvious to a person of skill in the art at the time the invention was made to have used hydrochloric acid.)

Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With Regards to the references of record relied upon in the 35 U.S.C. §102(a)(1) rejections in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to the closest prior art of record D'Eustachio et al. (US 3,510,392 A):  The indicated prior art, while providing for --an insulating core material--; does not provide any disclosure or teachings for a person to have made --the retaining mechanism be defined by ground particles of glass spheres that are adhered to the plurality of insulating glass spheres-- {instant claim 50}.  (In the instant case, the allowable subject matter pertains to "the retaining mechanism being ground particles of glass spheres, said ground particles being adhered to the plurality of insulating glass spheres".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of D'Eustachio with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified D'Eustachio in such a way as to meet the claimed invention.
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to the closest prior art of record Pogorski et al. (US 6,221,456 B1):  The indicated prior art, while providing for --an insulating core material--; does not provide any disclosure or teachings for a person to have made --the retaining mechanism be defined by ground particles of glass spheres that are adhered to the plurality of insulating glass spheres-- {instant claim 50}.  (In the instant case, the allowable subject matter pertains to "the retaining mechanism being ground particles of glass spheres, said ground particles being adhered to the plurality of insulating glass .

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781